DETAILED ACTION

1.	The Amendment filed on January 6, 2021 has been considered.  However, the claimed languages would not be understandable that being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 8 and 9 have been canceled;
	Claims 14-16 have been added; and
	Claims 2-7 and 10-16 are pending.
	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation of “wherein the shaft has a shaft upper portion and a lower shaft portion, where shaft upper portion diameter is greater than the shaft lower portion diameter” renders the claim indefinite; since there no definition for this limitation in neither Specification nor 
	Claim 14 recites the limitation of “a tip configured to fit within the shaft” [line 4] renders the claim indefinite; since it is not clear that how or by which way the “tip” would be able to be fitted within the “shaft”.  
As shown in Figure 1 which illustrates a body (6) [having an open shaft disposed therein] has the same diameter with a tip (4); since the open shaft disposed in the body (6), there is no way a tip (4) is able to be fit within the shaft.  In case of the open shaft [line 2] is different to the shaft [line 4]; The Applicant must verify this claimed limitation and then there is insufficient antecedent basis for the limitation of “the shaft” in the claim.
Claim 14 recites the limitation of “a seal disposed between the tip and the shaft, where the seal has an outer diameter greater than the diameter of the shaft lower portion and is disposed at the bottom of the shaft upper portion and seals between axial surfaces of the tip and the shaft” renders the claim indefinite; since there no definition for this limitation in neither Specification nor Drawings.  Note: the Applicant must clearly define, clarify or point out where the shaft upper portion, shaft lower portion and bottom of shaft upper portion are? Furthermore, there is insufficient antecedent basis for limitation of “the bottom of the shaft upper portion” in the claim.
The Applicant is required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 2-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over PIERZ (US 2013/0139784 A1).
Regarding claim 14, notes Figures 1 and 3, PIERZ a pre-combustion chamber assembly [Figure 1 shows a pre-chamber assembly has a pre-chamber device (12)], comprising: a body [Figure 1 shows a pre-chamber assembly forms a body] having an open shaft disposed therein [Figure 1 is configured to include a shaft disposed in the body], wherein the shaft has a shaft upper portion and a lower shaft portion, where shaft upper portion diameter is greater than the shaft lower portion diameter [since the shaft is indefinite, therefore, Figure 1 is configured to include the structural configuration of the shaft]; (b) a tip configured to fit within the shaft [since this limitation is indefinite; therefore, it will not be given any patentable weight; note: Figure 3 shows a tip has two different diameters with the lower diameter is less than upper diameter; notes that the upper diameter which in in contact to a first body diameter (pre-chamber device 12)]; (c) a seal disposed between the tip and the shaft [one seal location (66), Figure 1], where the seal has an outer diameter greater than the diameter of the shaft lower portion and is disposed at the bottom of the shaft upper portion and seals between axial surfaces of the tip and the shaft [see Figure 1 and par. 0035].
par. 0032 discloses shell (36) may be produced by laser sintering, metal injection molding, investment casting and other technique capable of producing the features described in this disclosure; therefore, it would be well-known in the art for understanding that the seal comprises an engineered metal seal].
Regarding claims 3 and 4, see explanation in claim 2.  It would have been considered to one having ordinary skilled in this art at the time the invention was made the shape, the material and the compliant member structure, since it has been held that the material of a device is merely an obvious mechanical engineering design choice.  To optimize or arrange the suitable material for a seal device would be within the ability of ordinary skilled in this art and normally has the laboratory test facilities.  See In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).  
Regarding claim 5, as discussed in claims 1 and 2, PIERZ further teaches seal comprises an engineered metal seal.  It would have been considered to one having ordinary skilled in this art at the time the invention was made the shape, the material and the compliant member structure, since it has been held that the material of a device is merely an obvious mechanical engineering design choice.  To optimize or arrange the suitable material for a seal device such as Inconel, hastelloy or titanium alloys would be within the ability of ordinary skilled in this art and normally has the laboratory test facilities.  See In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).  
Regarding claim 6, see discussion in claim 14, especially Figure 1.
Regarding claims 10-13 and 15, see discussion in claim 14, Figure 1 further shows the shaped transition comprises a chamfer.
Regarding claim 16, notes the discussion in claim 1 describes a seal location (66).  Since the shape of the seal would be considered to be an obvious choice of design.  Therefore, it would have been considered to one having ordinary skilled in this art at the time the invention was made See In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).  
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Response to Argument
9.	Applicant’s Arguments/Remarks filed on January 6, 2021 have been fully considered but they are not persuasive.  The Applicant has amended the new independent claim 14; however, the amended claim 14 raised too many indefinite feature.  Furthermore, the applicant only want to point out the different between PIERZ invention and the claim 14 is the seal is disposed between the tip and the shaft [the shaft renders the claim indefinite]; in the Examiner’s position, page 4, Remark].
	Therefore, claims 2-7 and 10-16 continue to be rejected as above discussion.

Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
March 18, 2021


/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 25, 2021